Citation Nr: 1034049	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an initial disability rating in excess of 10 
percent prior to April 13, 2005 and 20 percent from April 13, 
2005, for scoliosis, compression deformity, and degenerative 
osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to September 
1945. 
 
The issues of service connection for a sleep disorder and service 
connection for PTSD are before the Board of Veterans' Appeals 
(Board) following a January 2010 Order from the United States 
Court of Appeals for Veterans Claims (CAVC) vacating the Board's 
February 2009 decision with respect to these issues.  The Court's 
Order granted a January 2010 joint motion for remand (JMR) and 
returned the matter to the Board for action consistent with the 
JMR and Court Order.  These issues were originally on appeal from 
a decision by  the Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Veteran also has raised a claim for an increased initial 
rating greater than 10 percent prior to April 13, 2005 and 20 
percent from April 13, 2005 for a low back disability.  In that 
regard, the February 2009 Board decision found that an August 
1947 rating decision that denied service connection for a low 
back disability contained clear and unmistakable error (CUE).  
Based on the Board's decision, an April 2009 rating decision 
granted an earlier effective date for service connection for 
scoliosis, compression deformity, and degenerative osteoarthritis 
of the lumbar spine, assigning a 10 percent rating from September 
25, 1945, and continuing the 20 percent rating from April 13, 
2005.  

The Board notes the RO certified the issue of entitlement to an 
effective date earlier than September 25, 1945 for the 10 percent 
evaluation for scoliosis, compression deformity, and degenerative 
osteoarthritis of the lumbar spine, and continuing the 20 percent 
rating from April 13, 2005, as being on appeal.  Review of the 
file indicates that the Veteran's true intent, as expressed in 
his notice of disagreement and substantive appeal, was to appeal 
the issue of entitlement to a higher evaluation for scoliosis, 
compression deformity, and degenerative osteoarthritis of the 
lumbar spine.  This issue stems from the initial grant of service 
connection in August 2008 and the subsequent assignation of an 
earlier effective date pursuant to the Board's February 2009 
decision.  Therefore, the Board must consider the entire appeal 
period and is obligated to consider whether a higher evaluation 
is warranted at any time since the effective date of the original 
grant.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(discussing the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Consequently, the claim for 
an earlier effective date is essentially part and parcel of the 
initial rating claim, and the issue has been recharacterized as 
reflected on the title page.

Based on statements in the January 2010 Court Order and JMR, and 
in light of the recent holding in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled), and for reasons discussed in 
greater detail below, the Veteran's claim for service connection 
for PTSD has been recharacterized as noted above.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of service connection for a sleep disorder and for a 
psychiatric disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 13, 2005, the Veteran's low back disability 
was manifested by pain and very slight spondylolisthesis and from 
September 16, 2003 evidence of early disc disease at L3-L4, 
confirmed by x-rays.

2.  From April 13, 2005, the Veteran low back disability is 
manifested by pain, limitation of motion, fatigue, stiffness, and 
weakness, as well as degenerative joint disease of the lumbar 
spine.  

3.  The Veteran's low back disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Prior to April 13, 2005, the criteria for an increased rating 
greater than 10 percent for scoliosis, compression deformity, and 
degenerative osteoarthritis of the lumbar spine, has not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5285, 
5292, 5293, 5295 (1975, 2002, 2003); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5010-5242 (2009).

2.  From April 13, 2005, the criteria for an increased rating of 
30 percent for scoliosis, compression deformity, and degenerative 
osteoarthritis of the lumbar spine, but no greater, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, DCs 5285, 5292, 5293, 5295 (1975, 
2002, 2003); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, DCs 5010-5242 (2009).

3.  Referral for additional consideration of the extraschedular 
rating provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's increased rating claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

In this case, the Board notes that the increased rating claim 
arose from the April 2009 rating decision granted an earlier 
effective date for the Veteran's low back disability.  As the 
claim for an increased rating is considered a "downstream" 
issue, a specific VCAA notice letter addressing requirements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
these issues was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003) (If, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  

Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a claim upon receipt of a 
notice of disagreement with the initial evaluation assigned by a 
RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been made 
awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as the 
claim has already been substantiated.  Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  In addition, it is clear from the 
statements of the Veteran and his attorney representative that 
they understood how to substantiate the increased rating claim on 
appeal.  Thus, any error in the content or timing of notice is 
nonprejudicial. 
 
The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and post-service VA 
treatment records are in the file.  In that regard, the Board 
notes conflicting statements with respect to ongoing treatment at 
the VA.  The Veteran has stated on multiple occasions that he 
attempted to establish treatment with the VA on several 
occasions, but was denied due to income requirements and other 
considerations.  Thus, the Veteran has conceded that he did not 
seek service with the VA for more than 40 years after service.  
The RO confirmed that no VA treatment records were available in 
addition to those associated with the claims file.  Private 
medical records identified by the Veteran have been associated 
with the claims file, to the extent possible.  Furthermore, the 
Veteran does not claim there is additional evidence not of record 
that would help his claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).  The RO provided the Veteran 
appropriate VA examinations in July 1947 and March 2008.  The VA 
examination reports, specifically the March 2008 examination 
report, are thorough and supported by VA outpatient treatment 
records.  The examinations discussed the clinical findings and 
the Veteran's reported history as necessary to rate the 
disability under the applicable rating criteria.  Specifically, 
the examinations provide sufficient information to assess the 
current severity of the Veteran's low back disability.  Based on 
the examinations and the fact there is no rule as to how current 
an examination must be, the Board concludes the examinations in 
this case are adequate upon which to base a decision.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

To the extent that the July 1947 VA examination was inadequate, a 
remand for additional examination would serve no useful purpose, 
as such an examination would serve only to demonstrate the 
current severity of the Veteran's low back disability, which, as 
noted, has already been established by the March 2008 VA 
examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided)

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


 
Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath, supra.

Where the issue involves the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, as is the case here, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45 (2009).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

The Veteran alleges his low back disability is more severe than 
currently rated.  The Veteran's low back disability is rated 
under DCs 5010-5242.  In this regard, the Board notes that 
hyphenated DCs are used when a rating under one DC requires use 
of an additional DC to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2009).  In this case, the hyphenated 
DC may be read to indicate that traumatic arthritis is the 
service-connected disorder, and it is rated as if the residual 
condition is limitation of the back under DC 5242.  38 C.F.R. 
§ 4.71a, DCs 5010, 5242 (2009).

In this regard, the Board notes that, during the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1975 & 2002), including the 
rating criteria for evaluating disabilities of the lumbar spine.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and injuries 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that 
time, VA also reiterated the earlier changes to Diagnostic Code 
5293 (now reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board will evaluate the Veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with the precedents 
of the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court and 
Federal Circuit precedent insofar as Karnas provides that, when a 
statute or regulation changes while a claim is pending before VA 
or a court, whichever version of the statute or regulation is 
most favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a new 
statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions 
specifically prohibits the application of a prior regulation to 
the period on or after the effective date of a new regulation.  
Thus, the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; (2) whether 
an increased rating is warranted under the "revised old" 
criteria for intervertebral disc syndrome at any time on or after 
September 23, 2002; and (3) whether an increased rating is 
warranted under the "new" criteria for other disabilities of 
the thoracolumbar spine at any time on or after September 26, 
2003.  The effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the effective 
date of that change; the Board must apply only the earlier 
version of the regulation for the period prior to the effective 
date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2009) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO appears to have considered these changes in adjudicating 
the Veteran's claim.  The April 2009 rating decision and the 
November 2009 statement of the case both specifically discussed 
the prospective applicability of DC 5292 that remained unchanged 
prior to and after the September 23, 2002 regulation change and 
continued the Veteran's rating under 5010-5242 under the 
September 26, 2003 regulation changes.  While the prior rating 
criteria was not included in the statement of the case, the 
recognized expertise of the Veteran's attorney representative and 
the statements of that representative indicate actual knowledge 
of the requirements of obtaining a higher rating under the prior 
rating criteria.  Therefore, there is no prejudice to the Veteran 
by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Prior to September 26, 2003, DC 5285 provided for a 60 percent 
rating for abnormal mobility requiring a neck brace without cord 
involvement, and for all other cases, directed a rating in 
accordance with definite limited motion or muscle spasm, adding 
10 percent for demonstrable deformity of the vertebral body.  38 
C.F.R. § 4.71a, DC 5285 (2002).

DC 5289 pertained to ankylosis of the lumbar spine, providing for 
a 50 percent rating for unfavorable ankylosis of the lumbar spine 
and 40 percent for favorable ankylosis.  38 C.F.R. § 4.71a, DC 
5289 (2002).

DC 5292 pertained to limitation of motion of the lumbar spine.  A 
10 percent rating was warranted for slight limitation of motion; 
a 20 percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion.  The 
Board observes that the words "slight," "moderate" and 
"severe" as used in the various DCs are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence, 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2009).

Prior to March 10, 1976, under DC 5295, lumbosacral strain was 
rated by comparison with the criteria for evaluating sacro-iliac 
injury.  Effective March 10, 1976, DCs 5294 (for sacroiliac 
injury and weakness) and 5295 (for lumbosacral strain) were 
merged to share the same diagnostic code.  See VA's Schedule for 
Rating Disabilities, 1945, Loose Leaf Edition - 1957, Transmittal 
Sheet No. 17, March 10, 1976, DC 5295.  In either case, the 
underlying criteria for evaluating lumbosacral strain remained 
the same for the entire prior to 2003.  A 10 percent evaluation 
was indicated for chronic low back strain with characteristic 
pain on motion.  A 20 percent rating was warranted for chronic 
low back strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position.  
Severe lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion 
warranted a 40 percent rating.  See 38 C.F.R. § 4.71a, DCs 5294, 
5295 (1975); 38 C.F.R. § 4.71a, DC 5295 (1976- 2003). 
 
In addition, prior to September 23, 2002, degenerative disc 
disease was evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.71a, DC 5293, for intervertebral disc syndrome.  
A rating of 10 percent was warranted with a diagnosis of mild 
intervertebral disc syndrome and 20 percent with a diagnosis of 
moderate intervertebral disc syndrome with recurring attacks.  A 
rating of 40 percent was warranted where the Veteran suffered 
severe, recurring attacks with intermittent relief and a 60 
percent rating where the disorder was pronounced with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002). 

Effective from September 23, 2002, the criteria for 
intervertebral disc syndrome, DC 5293, changed significantly.  DC 
5293 provided for a 10 percent rating where the back condition 
resulted in incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks during the past 12 months.  
A 20 percent rating was assigned where intervertebral disc 
syndrome was manifested with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating was where 
intervertebral disc syndrome was manifested with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).  "Incapacitating episodes" was defined in Note (1) 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  Note (2) also allowed the Veteran 
to be rated separately for musculoskeletal and neurological 
manifestations under appropriate DCs if it would result in a 
higher combined evaluation for the disability. 

Effective from September 26, 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a (2009). 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a (2009).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Id., Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of motion" 
refers to "the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by VA, 
are the maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to be 
rounded to the nearest five degrees  Id., Notes (2) and (4).  
Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id, and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. 51,455 
(August 27, 2003) (Supplementary Information).

The criteria for intervertebral disc syndrome, reclassified under 
DC 5243, remained relatively unchanged to the criteria prior to 
September 26, 2003 under DC 5293.

Prior to April 13, 2005

The medical evidence prior to April 13, 2005 includes a VA 
outpatient and private treatment records, as well as a July 1947 
VA examination.  However, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred in 
the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The Veteran's service treatment records indicate no complaints, 
treatment, or diagnosis of a low back disability.  In January 
1944, during treatment for a rash, his bones and joints and 
muscular and nervous systems were all noted as normal.  The 
Veteran's September 1945 and October 1945 separation examinations 
indicated normal neurological system and no musculoskeletal 
defects.    

After service, the Veteran filed a claim for a low back disorder 
and was afforded a VA examination in July 1947.  At that time, 
the Veteran complained of frequent low backache and an inability 
to do heavy lifting because it caused his back to hurt.  The 
Veteran reported that the back problems started after returning 
from overseas in May 1945.  The Veteran attributed the back 
problems to a March 1945 parachute jump in Italy, although 
because of nervousness and excitement he did not experience pain 
at the time.  Thereafter, the Veteran stated he walked back 
through Switzerland.  He noted that he did not have problems with 
the back overseas, but was not doing any work that could 
aggravate the back.  The Veteran noted wearing a back brace for 
the past year, prescribed by a private physician, that afforded 
significant relief of the backache.  The Veteran reported that as 
long as his back was braced it felt pretty good.  On examination, 
the Veteran had good posture, with no exaggerated lumbar 
lordosis.  The left shoulder was carried higher than the right, 
but there was no limitation of forward or lateral flexion.  The 
Veteran was able to hyperextend the back during the examination 
without problem, but reported that he did not like to hyperextend 
the back.  There was no evidence of lumbar spasm.  There was 
evidence of very slight, but definite, left dorsal scoliosis, 
involving all of the dorsal vertebrae.  There was pain in the 
lumbosacral region with hyperextension of the right knee joint 
with the knee flexed.  All other testing was negative.  The 
Veteran also reported abrasions from flak wounds, but there was 
no evidence of residuals on examination.  No muscle tenderness or 
defect was detected.  The examiner diagnosed slight 
spondylolisthesis of L5 that the examiner concluded was a 
congenital deformity aggravated by aggravated by parachute jump 
and manifested by low back pain.  The examiner defined the 
disability as mild.

Contemporaneous July 1947 x-ray showed no evidence of pathology 
other than a very slight spondylolisthesis at L5 of not more than 
2 to 3 millimeters with the characteristic defect at the pars 
interarticularis.  The reviewing radiologist noted that the 
spondylolisthesis appeared to be congenital and there was no 
evidence of osteoarthritis.

The next medical evidence of low back problems is from a 
September 2003 x-ray that showed lumbar spondylosis with early 
disc disease at L3-L4.  The disc spaces appeared preserved.  In 
January 2004, private treatment records indicate continuing 
complaints of chronic low back pain.  The Veteran denied new 
bowel or bladder dysfunction or weakness or numbness of the 
extremities.  The examiner noted recent x-rays showing arthritis 
of the hips and degenerative changes to the lower lumbar spine, 
without destructive process or acute abnormality.  The Veteran 
appeared as a well-developed male in no apparent distress with 
full strength in the bilateral lower extremities.  The examiner 
assessed degenerative disc disease, lumbar spondylosis, and an 
old vertebral compression fracture of L3.  The physician noted 
that the hip and lumbar spine problems were causing significant 
low back pain and opined that the Veteran's injuries in service 
likely aggravated and possibly accelerated his arthritic 
condition.  The Veteran declined any prescription for long-acting 
pain medication.

July 2004 and January 2005 VA treatment records indicate follow-
up treatment for back pain that was noted as being of the usual 
chronic status.  The July 2004 record also assessed degenerative 
joint disease.

Following a review of the available evidence in this case prior 
to April 13, 2005, and the applicable laws and regulations, it is 
the Board's conclusion that the preponderance of the evidence is 
against granting a rating higher than 10 percent under any of the 
DCs applicable to the spine prior to April 13, 2005.

Under the old rating criteria, a higher rating under DC 5292 is 
not warranted prior to April 13, 2005, as there is no indication 
of any limitation of motion.  During the July 1947 VA 
examination, the Veteran indicated that he did not like to 
hyperextend his back, but on examination there was no problem 
with hyperextension.  There was full range of forward and lateral 
flexion.  The Veteran has reported ongoing backache, including 
difficulties caused by lifting heavy objects.  The lay statements 
of record also discuss the Veteran's inability to establish 
treatment at the VA for multiple decades and that he wore a back 
brace for 2 years after service, prescribed by a private 
physician.  Nevertheless, prior to April 13, 2005, there is no 
evidence of limitation of motion.

A 20 percent rating is also not warranted under any of the other 
applicable DCs under the old rating code.  A 20 percent rating 
under DC 5295 is not warranted, as there was no evidence of 
muscle spasm during the July 1947 or lay or medical reports of 
such prior to April 13, 2005.  Nor was there evidence of loss of 
lateral spine motion.  A 20 percent rating is unavailable under 
DC 5293, as there is no evidence the Veteran suffered from 
moderate, reoccurring attacks of intervertebral disc syndrome, or 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  In 
fact, the Veteran has never been diagnosed with intervertebral 
disc syndrome and, for these reasons, a 20 percent rating under 
DC 5293 is not for application. 

The Board has also considered the applicability of DC 5285, prior 
to September 26, 2003, that provided for an additional 10 percent 
to be added to any rating when there were residuals of a fracture 
of a vertebra resulting in demonstrable deformity of the 
vertebral body.  In that regard, the Board notes that the January 
2004 x-rays showed evidence of an old vertebral compression 
fracture of L3.  While the Board notes there was no compression 
fracture noted in the July 1947 spine x-rays, there is no 
evidence of post-service traumatic injury.  Of note, the January 
2004 x-ray report did not indicate any deformity of the vertebral 
body associated with the compression fracture.  Indeed, the 
report noted no bony destructive process or acute abnormality 
seen.  Thus, there is no evidence of vertebral body deformity 
prior to April 13, 2005.  The Board notes that the July 1947 x-
ray report found a defect at the pars interarticularis; however, 
this defect is associated with the Veteran's spondylolisthesis of 
L5 on S1 and not due to residuals of a vertebral fracture.  As 
such, an additional 10 percent rating is not warranted for 
defects to the vertebral body under DC 5285.

As will be discussed in greater detail below, a February 2008 x-
ray showed evidence of vertebral deformity of L3 and L4.  Even 
were the Board to presume that the compression fracture of L3 
noted in January 2004 and the vertebral deformity of L3 noted in 
February 2008 were caused by the Veteran's parachuting accident 
in March 1945, a higher rating would not be warranted.  DC 5285 
affords a rating only under circumstances of spinal cord 
involvement, which is inapplicable here, or with definite limited 
motion or muscle spasm.  Prior to April 13, 2005, there is no 
evidence of thoracolumbar limited motion or muscle spasm.  The 
Veteran has consistently denied muscle spasm and has not claimed 
limitation of motion as a result of his back problems.  In that 
regard, the Board notes that the Veteran has reported difficulty 
lifting heavy objects and associated pain, but it is unclear if 
and to what extent those problems limited the Veteran's range of 
motion of the thoracolumbar spine.  In addition, the Board notes 
the Veteran had a normal range of motion on examination in July 
1947.  There is no other indication of limitation of motion or 
muscle spasm prior to April 13, 2005 and, therefore, an 
additional 10 percent rating under DC 5285 is not warranted.  

Under the new rating criteria, the Veteran did not have objective 
evidence of muscle spasms, or lay reports of muscle spasms prior 
to April 13, 2005.  Nor was there objective evidence of 
limitation of motion, other than the Veteran's report of not 
liking to hyperextend his back.  The Veteran had normal gait and 
posture on examination in July 1947.  While there was subjective 
and objective evidence of pain in the back, including on 
hyperextension of the hip joint with the right knee flexed, there 
is no evidence of pain causing limited motion in the lumbosacral 
spine or other findings so as to warrant an increase in the 
Veteran's current 10 percent rating.  As discussed above, the 
Veteran was not diagnosed with intervertebral disc syndrome or 
alleged any incapacitating episodes prior to April 13, 2005; 
thus, an alternative rating based on incapacitating episodes is 
not warranted.

DC 5010 provides that arthritis due to trauma that is 
substantiated by x-ray findings is to be rated as degenerative 
arthritis.  DC 5003 provides that degenerative arthritis that is 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate DCs for the specific 
joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, DC 5003 provides a 20 
percent rating for degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, and a 10 
percent rating for degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  Note (1) provides that the 20 pct and 10 pct ratings 
based on x-ray findings will not be combined with ratings based 
on limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will not 
be utilized in rating conditions listed under DCs 5013 to 5024, 
inclusive.

In this case, there is no evidence of incapacitating episodes 
prior to April 13, 2005.  As such, a 20 percent rating under DC 
5010 is not warranted.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A separate 10 percent rating for arthritis of the lumbar spine 
prior to April 13, 2005 would not be appropriate, as the current 
10 percent rating is based, in part, on the Veteran's reported 
painful motion.  As this would result in separate rating for 
overlapping symptomatology, an additional 10 percent rating under 
DC 5010 is not warranted.

As noted, Note 1 of the new version of the General Rating Formula 
for Diseases and Injuries of the Spine also provides for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate DC.   In this case, the Veteran 
denied any new bowel or bladder dysfunction in January 2004 and 
there is no other report of other bowel, bladder, or other 
neurological manifestation associated with the Veteran's service-
connected low back disability prior to April 13, 2005.  

The Board notes that the Veteran's functional loss was 
considered.  38 C.F.R. §§ 4.40, 4.45.  According to the medical 
evidence, prior to April 13, 2005, the Veteran had frequent 
backaches, which were caused or aggravated by heavy lifting or 
extended periods of sitting or standing.  Thus, there is some 
evidence of painful motion when lifting heavy objects.  On 
objective testing, however, the Veteran had full range of motion.  
Given the absence of objective evidence of limitation of motion 
on examination or objective evidence of pain, weakness, fatigue, 
or incoordination as a result of repetitive motion, the Board 
finds that the 10 percent rating assigned already contemplates 
and adequately compensates the Veteran for any painful motion 
caused by repetitive heavy lifting prior to April 13, 2005.  The 
Veteran, moreover, does not allege any incapacitating episodes 
prior to April 13, 2005.  

In sum, the General Rating Formula for Diseases and Injuries of 
the Spine would not result in a higher rating for the Veteran's 
disability prior to April 13, 2005, for the reasons discussed in 
detail above. 
 



From April 13, 2005

A May 2005 private treatment record recorded an impression of 
lumbar back pain that the physician associated with the Veteran's 
military service.  In February 2006, the Veteran complained of 
low back pain, but refused any pain medication.  In September 
2006, the Veteran reported low back pain that was noted as an 
"ache" and unchanged.

In March 2008, the Veteran was afforded a VA examination.  The 
examiner noted review of the claims file and medical records.  
The examiner discussed the Veteran's service treatment records 
and his post-service July 1947 VA examination.  The Veteran 
reported hospitalization in 1960 for a motor vehicle accident, 
without in-patient hospitalization or treatment.  The Veteran 
reported continued back pain following a low back injury while 
service in air combat during World War II.  The Veteran denied 
bowel or bladder problems, erectile dysfunction, numbness, 
paresthesia, lower extremity weakness, falls, or unsteadiness.  
The Veteran did report a history of fatigue, stiffness, weakness, 
and pain, but denied decreased motion or muscle spasms.  The 
Veteran stated that he had daily, constant, mild, aching pain in 
the lumbar spine caused by riding in a car or sitting for 
prolonged periods.  The Veteran denied radiating pain or flare-
ups.  The examiner found no limitations on occupational 
activities, but recreational activities were affected by pain and 
discomfort.  The Veteran denied any prescribed incapacitation in 
the previous year and no missed work due to the back problems.  
On examination, the Veteran's range of motion of the 
thoracolumbar spine was from 0 to 60 degrees of forward flexion 
without pain, and pain from 60 to 90 degrees.  The Veteran had 
extension, right lateral flexion, left lateral flexion, and 
bilateral rotation each from 0 to 20 degrees without pain.  The 
Veteran's gait was steady and coordinated with good symmetry and 
rhythm with movements.  There was no observed limitation of 
motion with walking to the examination room or climbing on the 
examination table.  There was no objective evidence of spasm, 
atrophy, guarding, or tenderness, but there was evidence of pain 
with motion from 60 degrees of forward flexion and weakness.  The 
Veteran had a stooped posture and kyphosis, but a normal gait and 
no other abnormal spinal curvatures.  Upper and lower extremity 
strength testing was 5 out of 5 bilaterally.  There was normal 
muscle tone, without evidence of atrophy.  There was no evidence 
of abnormal sensation on examination and reflexes were normal.  
There was no thoracolumbar spine ankylosis.  The Veteran provided 
a February 2008 private x-ray showing severe degenerative joint 
disease of the lumbar spine, L5 spondylosis with Grade I 
spondylolisthesis of L5 on S1 without herniation.  The x-ray also 
showed a mild degree compression deformity of the upper aspect of 
the vertebral body of L3 and suggestion of minimal compression 
deformity of the upper aspect of the vertebral body of L4.  The 
examiner diagnosed degenerative joint disease of the lumbar spine 
in keeping with the reported injury during the Veteran's military 
service.

In April 2008, the Veteran was prescribed Tylenol 3 for his back 
problems.

As noted above, the Veteran has been rated from April 13, 2005 
under DCs 5010-5242 of the new rating criteria.  Following a 
review of the available evidence in this case from April 13, 
2005, and the applicable laws and regulations, it is the Board's 
conclusion that the evidence warrants a 30 percent rating, but no 
more, under the old rating criteria in effect prior to September 
26, 2003.

Under the old rating criteria, a 20 percent rating is afforded 
under DC 5292 for moderate limitation of motion of the lumbar 
spine.  The Board notes that the Veteran first had observed 
objective limitation of motion during the March 2008 VA 
examination.  At that time, pain limited the Veteran's forward 
flexion of the thoracolumbar spine to 60 degrees, although he 
could flex to 90 degrees with pain.  The Veteran otherwise had 
observed range of motion to 20 degrees, without pain.  The Board 
finds that this range of motion most closely approximates a 
moderate limitation of lumbar motion.  In addition, the Board 
notes that DC 5285 provides for ratings for residuals of fracture 
of the vertebra of the spine.  There is no evidence of spinal 
cord involvement and, as such, rating is based on definite 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  In that regard, as 
noted above, x-ray evidence shows that the Veteran has a 
deformity of the L3 and L4 vertebral bodies.  A separate x-ray 
also showed an old compression fracture of L3.  As such, an 
additional 10 percent rating is warranted, based on the Veteran's 
definite limitation of motion and the deformity of the L3 
vertebra.

While the Board notes that the first evidence of limitation of 
motion of the thoracolumbar spine was observed in March 2008, the 
Board affords the Veteran the benefit of the doubt as to the 
onset of his limitation of thoracolumbar motion in concluding 
that the resulting 30 percent rating should be assigned from his 
date of claim, or April 13, 2005.  While the Board acknowledges 
the Veteran's attempts to reopen his claim in May 2002 and 
February 2004, there is no lay or medical evidence of limited 
motion during that time period that would suggest a 30 percent 
rating from those date would be warranted.

A rating higher than 30 percent from April 13, 2005 is not 
warranted under either the old or new rating criteria.  Under the 
old rating criteria, a higher rating is not warranted under 5292 
because the Veteran does not have severe limitation of motion of 
the lumbar spine.  As discussed, the Veteran has pain free 
forward flexion to 60 degrees and extension and bilateral lateral 
rotation and flexion to 20 degrees.  Considering the principles 
of equity and justice, the Board does not find these ranges of 
motion represent a severe limitation of motion.  

A higher rating under DC 5295 would not be warranted, as the 
Veteran does not have muscle spasm, a diagnosis of lumbosacral 
strain, listing of the whole spine, evidence of abnormal 
mobility, or a positive Goldthwaite's sign.  The Veteran does 
have some limitation of forward flexion and lateral motion; 
however, the Board finds that this limitation is moderate and the 
absence of the other factors noted above preclude a higher rating 
under DC 5295.  Similarly, the Veteran has not been diagnosed 
with intervertebral disc syndrome or reported recurring attacks 
associated with intervertebral disc syndrome.  The Veteran's 
lumbar spine is not ankylosed and, as such, a higher rating under 
DCs 5286 or 5289 is not warranted.

With respect to the new rating criteria, the Veteran's forward 
flexion was not limited to 30 degrees or less and there is no 
evidence of ankylosis.  Again, the Veteran has not been diagnosed 
with intervertebral disc syndrome and, in any case, has denied 
any incapacitating episodes associated with his back problems.  
As such, a higher rating under the new rating criteria is not 
warranted.  

As noted above, DC 5010 provides that arthritis due to trauma 
that is substantiated by x-ray findings is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis that is established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate DCs for 
the specific joint or joints involved.  There is not a rating 
higher than 30 percent under DC 5003 and, as such, further 
consideration under this DC is not warranted.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A separate 10 percent rating for arthritis of the lumbar spine 
from April 13, 2005 would not be appropriate, as the assigned 30 
percent rating is based, in part, on the Veteran's limited 
motion.  As this would result in separate rating for overlapping 
symptomatology, an additional 10 percent rating under DC 5010 is 
not warranted.

As noted, Note 1 of the new version of the General Rating Formula 
for Diseases and Injuries of the Spine also provides for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate DC.   In this case, the Veteran 
denied any new bowel or bladder dysfunction in the March 2008 VA 
examination and there is no other report of other bowel, bladder, 
or other neurological manifestation associated with the Veteran's 
service-connected low back disability from April 13, 2005.  

The Board notes that the Veteran's functional loss was 
considered.  38 C.F.R. §§ 4.40, 4.45.  According to the medical 
evidence, from April 13, 2005, the Veteran had frequent backaches 
and limitation of thoracolumbar motion due to pain and weakness.  
However, this limitation of motion is already fully contemplated 
in the assigned 30 percent rating that is based, in part, in 
limited motion.  The Veteran denied any flare-ups of pain or 
other exacerbating episodes that would further impair 
functioning.  Moreover, the Veteran does not allege any 
incapacitating episodes from April 13, 2005.  As such, the 
Veteran already is adequately compensated for any functional loss 
experienced from April 13, 2005.    

In short, for the reasons and bases discussed above, the Board 
finds that a 30 percent rating is warranted from April 13, 2005.  
However, the preponderance of the evidence is against assignment 
of disability ratings in excess of 30 percent from April 13, 2005 
for the Veteran's service-connected low back disability.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbosacral spine, is inadequate.  In that regard, the Board 
notes that the RO's rating for the Veteran's low back prior to 
April 13, 2005 was based on extraschedular considerations.  A 
comparison between the level of severity and symptomatology of 
the Veteran's lumbosacral spine with the established criteria 
shows that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his lumbar spine or left lower extremity 
radiating pain.  Indeed, the Veteran does not contend that he has 
been hospitalized for his low back disability or associated 
symptoms.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  There 
has been no allegation, or other evidence to suggest, that the 
Veteran's back problems caused a marked interference with his 
employment.  Indeed, the March 2008 VA examination report noted 
that the back symptoms did not affect the Veteran's job duties or 
his ability to perform his job.  The report indicated the Veteran 
was able to perform his job duties without restriction and had 
not missed work due to back problems.  The Board acknowledges the 
Veteran's reports of back pain on heavy lifting and extended 
sitting or standing.  Even were these problems to prevent the 
Veteran from performing certain physically demanding jobs, there 
is no indication that these problems have actually affected the 
Veteran's employment.  In addition, even assuming that there may 
be certain strenuous or physical job duties that the Veteran 
could not perform, his low back disability has not been shown to 
affect any mental or sedentary job tasks.  In essence, there is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that these 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent prior to April 13, 2005, for scoliosis, compression 
deformity, and degenerative osteoarthritis of the lumbar spine, 
is denied.

Entitlement to an initial disability rating of 30 percent, but no 
more, for scoliosis, compression deformity, and degenerative 
osteoarthritis of the lumbar spine is granted, subject to the 
laws and regulations governing the payment of monetary awards.


REMAND

The Veteran is also seeking entitlement to service connection for 
PTSD, which has been recharacterized as entitlement to service 
connection for a psychiatric disorder, to include PTSD, and 
entitlement to service connection for a sleep disorder.  After a 
thorough review of the Veteran's claims file, the Board has 
determined that additional development is necessary prior to the 
adjudication of these claims.

The duty to assist required under the VCAA, discussed above, 
includes providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a VA 
medical examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
Veteran qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In that regard, the Board notes that the Veteran was afforded a 
VA examination for PTSD in November 2005.  The examination report 
noted evidence of mild to moderate depression, anxiety, and 
hopelessness.  The examiner concluded that the Veteran did not 
have PTSD, but otherwise deferred an Axis I or Axis II diagnosis.  
The Veteran has otherwise reported that he experienced anxiety 
and depression related to service.  In addition, a May 2005 
private treatment record noted recurrent nightmares of being shot 
down while in service.  A subsequent treatment record from the 
same physician attributed these nightmares to the Veteran's 
service and delineated an impression of PTSD.  

Given the evidence of record, the recent holding in Clemons, and 
the concerns raised in the January 2010 JMR, the Board finds that 
the claims must be remanded to afford the Veteran an appropriate 
psychiatric examination as well as an examination for the claimed 
sleep disorder.  See McLendon, 20 Vet. App. at 79.

The RO should also take this opportunity to obtain any recent VA 
treatment records from August 2008 to the present.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran with complete notice 
as required under the VCAA, to include notice 
of how a disability rating and an effective 
date for the award of benefits will be 
assigned if his claims for service connection 
are granted, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all appropriate VA medical 
facilities from August 2008 to the present.  
Any negative responses should be documented 
in the file and the Veteran must be provided 
with an opportunity to provide such medical 
records.

3.  After the above evidence is obtained, to 
the extent available, schedule the Veteran 
for an appropriate VA examination for 
determining the approximate onset date or 
etiology of any current psychiatric 
disorders, to include PTSD.  The examiner 
must be provided the claims file, including a 
copy of this REMAND, and should indicate that 
a complete review has been made. 
 
After review of the claims file, eliciting a 
history directly from the Veteran, 
appropriate clinical evaluation, and any 
testing deemed necessary, the examiner must 
specifically discuss whether it is at least 
as likely as not (50 percent or greater 
probability) that any psychiatric disorder, 
to include PTSD, began during service, was 
permanently aggravated by service, or is 
otherwise linked to any incident of service?  
Any psychiatric diagnoses rendered should be 
in accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  

The examiner is requested to specifically 
discuss and reconcile, to the extent 
necessary, the findings of the November 2005 
VA examination and the May 2005 private 
physician's impression of PTSD.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.

4.  In addition, schedule the Veteran for an 
appropriate VA examination for determining 
the approximate onset date or etiology of any 
current sleep disorder.  The examiner must be 
provided the claims file, including a copy of 
this REMAND, and should indicate that a 
complete review has been made. 
 
After review of the claims file, eliciting a 
history directly from the Veteran, 
appropriate clinical evaluation, and any 
testing deemed necessary, the examiner must 
specifically discuss whether it is at least 
as likely as not (50 percent or greater 
probability) that any sleep disorder began 
during service, was permanently aggravated by 
service, or is otherwise linked to any 
incident of service?    

The examiner is requested to specifically 
discuss and reconcile, to the extent 
necessary, the May 2005 private physician's 
attribution of recurrent nightmares to the 
Veteran's military service, as well as the 
Veteran's representations in this regard.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.

5.  After the above is complete, readjudicate 
the Veteran's claims.  If one or more of the 
claims remains denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


